DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the tissue located proximate the article" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 13, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imran (US 2016/0158516 A1).
As to claim 1, Imran discloses an article (device 10; see Figs. 2-4), comprising: an outer shell (capsule 20); a spring (80) at least partially encapsulated within the outer shell (Figs. 2-4); a support material (material of release element 70) associated with the spring such that the support material maintains at least a portion of the spring under at least 5% compressive strain under ambient conditions (see para 0068; “spring 80 can be substantially cone-shaped to reduce the length of the spring in the compressed state even to the point where the compressed length of the spring is about the thickness of several coils (e.g., two or three) or only one coil” – compressing the spring from the states seen in Figs. 2-4 to be the thickness of only one coil would mean at least a 5% compressive strain); and a tissue interfacing component (40) operably linked to the spring (see para 0068, 0069).

As to claim 2, Imran discloses an article as in claim 1, wherein the support material at least partially releases the spring under physiological conditions (para 0069-0071).
As to claim 3, Imran discloses an article as in claim 1, wherein the tissue interfacing component comprises a needle (para 0064).
As to claim 4, Imran discloses an article as in claim 1, wherein the article comprises an active pharmaceutical agent (para 0061).
As to claim 5, Imran discloses an article as in claim 1, wherein the article is configured such that at least a portion of the active pharmaceutical agent is released from the article upon at least partial degradation of the support material (see para 0061, 0068-0075).
As to claim 6, Imran discloses an article as in claim 1, wherein the support material is configured to maintain the spring under compression such that, upon at least partial degradation of the support material, the spring decompresses (para 0069).
As to claim 13, Imran disclose an article as in claim 1, wherein the outer shell is a capsule (“capsule 20”; see para 0063).
As to claim 16, Imran discloses a method, comprising: administering, to a subject, an article (device 10; see Figs. 2-4), the article comprising: an outer shell (20); a spring (80) at least partially encapsulated with the outer shell (Figs. 2-4); a support material (material of release element 70) associated with the spring such that the support material maintains at least a portion of the spring under at least 10% compressive strain under ambient conditions (see para 0068; “spring 80 can be substantially cone-shaped to reduce the length of the spring in the compressed state even to the point where the compressed length of the spring is about the thickness of several coils (e.g., two or three) or only one coil” – compressing the spring from the states seen in Figs. 2-4 to be the thickness of only one coil would mean at least a 10% compressive strain); and a tissue interfacing component associated with the spring (para 0063, 0069).
As to claim 17, Imran discloses a method for puncturing a tissue located internally of a subject, comprising: administering, to a subject, an article (device 10; see Figs. 2-4), the article comprising: an outer shell (20); a spring (80) at least partially encapsulated by the outer shell (Figs. 2-4); a support material (material of release element 70) associated with the spring such that the support material maintains at least a portion of the spring under at least 10% compressive strain under ambient conditions (see para 0068; “spring 80 can be substantially cone-shaped to reduce the length of the spring in the compressed state even to the point where the compressed length of the spring is about the thickness of several coils (e.g., two or three) or only one coil” – compressing the spring from the states seen in Figs. 2-4 to be the thickness of only one coil would mean at least a 10% compressive strain); and a tissue interfacing component (40) associated with the spring (para 0068, 0069); wherein at least a portion of the support material is degraded such that the spring extends and/or the tissue interfacing component penetrates a tissue located internal to the subject (para 0068, 0069).
As to claim 18, Imran discloses the method as in claim 17, wherein an active pharmaceutical agent is released during and/or after penetration of the tissue located internal to the subject (para 0061).
As to claim 19, Imran discloses a method as in claim 17, wherein the article is oriented such that a longitudinal axis of the tissue interfacing component is orthogonal to the tissue located proximate the article (see Fig. 8B showing orthogonal insertion of 40 into tissue).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-9, 11, 12, 15, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imran.
	As to claims 7 and 8, Imran discloses an article as in claim 1 as described above, but does not expressly recite wherein the support material (70) comprises a brittle material or wherein the brittle material comprises sugar and/or a polymer.
Imran does however teach “Various approaches are contemplated for biodegradation of release element 70. In particular embodiments, biodegradation of release element 70 from one or more conditions in the small intestine (or other location in the GI tract) can be achieved by one or more of the following approaches: i) selection of the materials for the release element, ii) the amount of cross linking of those materials; and iii) the thickness and other dimensions of the release element. Lesser amounts of cross linking and or thinner dimensions can increase the rate of degradation and visa versa. Suitable materials for the release element can comprise biodegradable materials such as various enteric materials which are configured to degrade upon exposure to the higher pH in the intestines. Suitable enteric materials include, but are not limited to, the following: cellulose acetate phthalate, cellulose acetate trimellitate, hydroxypropyl methylcellulose phthalate, polyvinyl acetate phthalate, carboxymethylethylcellulose, co-polymerized methacrylic acid/methacrylic acid methyl esters as well as other enteric materials known in the art. The selected enteric materials can be copolymerized or otherwise combined with one or more other polymers to obtain a number of other particular material properties in addition to biodegradation. Such properties can include without limitation stiffness, strength, flexibility and hardness” (para 0074).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the present invention, to have chosen the support material to be any of various types of materials, including brittle materials such as polymers or sugar (see para 0074 disclosing polymers, also see para 0096 and 0123 describing sugar being used as a degradable material), for the purpose of altering how the release element degrades in the patient (see para 0074 of Imran).

As to claim 9, Imran teaches an article as in claim 1 as described above, and further wherein the support material is a coating (interpreting a film to coat at least a portion of the capsule 2 – see Fig. 2, para 0075). However, Imran does not expressly recite the coating having greater than or equal to 3 mm and less than or equal to 6 mm in thickness.
Imran does however teach “Various approaches are contemplated for biodegradation of release element 70. In particular embodiments, biodegradation of release element 70 from one or more conditions in the small intestine (or other location in the GI tract) can be achieved by one or more of the following approaches: i) selection of the materials for the release element, ii) the amount of cross linking of those materials; and iii) the thickness and other dimensions of the release element. Lesser amounts of cross linking and or thinner dimensions can increase the rate of degradation and visa versa” (para 0074). Furthermore, the instant disclosure describes the parameter of thickness of the coating as being merely preferable, and does not describe the specific value of greater than or equal to 3 mm and less than or equal to 6 mm in thickness as contributing any unexpected results to the system.  As such, parameters such as thickness are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art that the coating having greater than or equal to 3 mm and less than or equal to 6 mm in thickness would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.

As to claim 11, Imran discloses an article as in claim 1 as described above, but does not expressly recite wherein the spring has a spring constant of greater than or equal to 100 N/m and less than or equal to 20000 N/m. The instant disclosure describes the parameter of spring constant as being merely preferable, and does not describe the parameter as contributing any unexpected results to the system.  As such, parameters such as values of a spring constant are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art that the limitation of the spring has a spring constant of greater than or equal to 100 N/m and less than or equal to 20000 N/m would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
As to claim 12, Imran discloses an article as in claim 1 as described above, but does not expressly recite wherein the spring is compressed by greater than or equal to 1 mm and less than or equal to 5 mm from the uncompressed length of the spring. Imran does teach, however, that various spring designs are contemplated (see para 0068).  Furthermore the instant disclosure describes the parameter of spring compression as being merely preferable, and does not describe the parameter as contributing any unexpected results to the system.  As such, parameters such as spring compression are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art that the limitation of wherein the spring is compressed by greater than or equal to 1 mm and less than or equal to 5 mm from the uncompressed length of the spring would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
As to claim 15, Imran discloses an article as in claim 1 as described above, but does not expressly recite wherein the spring has a mean cross-sectional dimension of greater than or equal to 1 mm and less than or equal to 10 mm. Imran does teach, however, that various spring designs are contemplated (see para 0068).  Furthermore the instant disclosure describes the parameter of mean cross-sectional dimension as being merely preferable, and does not describe the parameter as contributing any unexpected results to the system.  As such, parameters such as cross-sectional dimension of springs considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art that the limitation of wherein the spring has a mean cross-sectional dimension of greater than or equal to 1 mm and less than or equal to 10 mm would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.

As to claim 20, Imran discloses an article (10; see Figs. 2-4), comprising:9630284.1Application No.: 16/614,1776 Docket No.: M0925.70567US01 Second Preliminary Amendmenta tissue interfacing component (40) and a spring (80) associated with the tissue interfacing component (para 0069), the spring maintained in an at least partially compressed state by a support material under at least 5% compressive strain )see para 0068; “spring 80 can be substantially cone-shaped to reduce the length of the spring in the compressed state even to the point where the compressed length of the spring is about the thickness of several coils (e.g., two or three) or only one coil” – compressing the spring from the states seen in Figs. 2-4 to be the thickness of only one coil would mean at least a 5% compressive strain).
Imran does not expressly recite wherein the spring is configured to release at least 10% of a stored compressive energy of the spring within 10 minutes of exposing the support material to a fluid. Imran does however teach “Various approaches are contemplated for biodegradation of release element 70. In particular embodiments, biodegradation of release element 70 from one or more conditions in the small intestine (or other location in the GI tract) can be achieved by one or more of the following approaches: i) selection of the materials for the release element, ii) the amount of cross linking of those materials; and iii) the thickness and other dimensions of the release element. Lesser amounts of cross linking and or thinner dimensions can increase the rate of degradation and visa versa. Suitable materials for the release element can comprise biodegradable materials such as various enteric materials which are configured to degrade upon exposure to the higher pH in the intestines. Suitable enteric materials include, but are not limited to, the following: cellulose acetate phthalate, cellulose acetate trimellitate, hydroxypropyl methylcellulose phthalate, polyvinyl acetate phthalate, carboxymethylethylcellulose, co-polymerized methacrylic acid/methacrylic acid methyl esters as well as other enteric materials known in the art. The selected enteric materials can be copolymerized or otherwise combined with one or more other polymers to obtain a number of other particular material properties in addition to biodegradation. Such properties can include without limitation stiffness, strength, flexibility and hardness” (para 0074).
It thus would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified the support material of Imran to selectively control a release rate of the spring, including for example, wherein the spring is configured to release at least 10% of a stored compressive energy of the spring within 10 minutes of exposing the support material to a fluid. One would have been motivated to do so based on a desired release rate (see para 0074 of Imran).

As to claim 21, Imran makes obvious the article as in claim 20 as described above, and further teaches a pharmaceutical agent (100) associated with the tissue interfacing component (para 0061, 0064).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imran in view of Gyrn (US 2013/0237918 A1).
As to claim 10, Imran teaches the article as in claim 1 as described above, but does not expressly recite wherein the spring comprises a material selected from the group consisting of nitinol, metals, and polymers.
Gyrn however discloses an insertion system including a spring (40) wherein “The spring member may be made of metal or plastic, such as polyoxymethylene plastic (POM plastic) or other plastic material having suitable spring or elastic properties. A combination of metal and plastic may be employed. A plastic spring member may be preferred due to environmental and/or design considerations; however a metal spring member may be preferred due to material property considerations” (para 0043).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Imran in view of Gyrn such that the spring comprises a material selected from the group consisting of nitinol, metals, and polymers. One would have been motivated to do so as Gyrn teaches metals and polymers as possible options for materials for a spring for inserting a needle (see para 0043 of Gyrn).

Claim(s) 14 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imran in view of Trovato et al. (US 2009/0306633 A1, hereafter 'Trovato').
	As to claim 14, Imran discloses an article as in claim 1 as described above, but does not expressly recite wherein the article is associated with a self-righting system.
	Trovato however teaches an article (1400; see para 0172) associated with a self-righting system (weight assembly 1430).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Imran in view of Trovato such that the article of Imran is associated with a self-righting system. One would have been motivated to do so in order to orient the article in a particular manner when inside the patient (see para 0172, 0178 of Trovato).

As to claim 22, Imran makes obvious the article as in claim 20 as described above, above, but does not expressly recite a self-righting article associated with the tissue interfacing component.
Trovato however teaches a self-righting article (1400; see para 0172) associated with a self-righting system (weight assembly 1430).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Imran in view of Trovato to include a self-righting article associated with the tissue interfacing component. One would have been motivated to do so in order to orient the article in a particular manner when inside the patient (see para 0172, 0178 of Trovato).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783